       Case 3:17-cv-01734-JPW Document 40 Filed 12/20/18 Page 1 of 11




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                    :
B.L., a minor, by her father,       :
LAWRENCE LEVY, and her mother,      :
BETTY LOU LEVY                      : Civil Action No. 3:17-cv-1734
                                    :
                        Plaintiffs, : (The Hon. A. Richard Caputo)
            v.                      :
                                    :
MAHANOY AREA SCHOOL DISTRICT, :
                                    :
                        Defendant.  :


           DEFENDANT’S STATEMENT OF UNDISPUTED FACTS

      The Defendant, Mahanoy Area School District (the “District”), by and

through its undersigned counsel, hereby submits this Statement of Undisputed

Facts in support of their Motion for Summary Judgment.

      1.    Plaintiff B.L. is 16 years old and lives with her parents and siblings in

Mahanoy City, Pennsylvania. Exh. D-11 [Complaint], ¶ 3; Exh. D-17 [B.L. Depo.

Tr.], 9:14-22, 17:14-15.

      2.    B.L. is currently an 11th-grade student at Mahanoy Area High School

(“MAHS”) in the District. Exh. D-17, 13:1-3.

      3.    Plaintiff Lawrence Levy is B.L.’s father. Exh. D-11, ¶ 4.

      4.    Plaintiff Betty Lou Levy is B.L.’s mother. Exh. D-11, ¶ 5.
       Case 3:17-cv-01734-JPW Document 40 Filed 12/20/18 Page 2 of 11




      5.    The District is a political subdivision of the Commonwealth of

Pennsylvania located in Schuylkill County. The District’s administrative offices

are located at 1 Golden Bear Drive, Mahanoy City, PA 17948. Exh. D-11, ¶¶ 6-7.

      6.    B.L. was a member of MAHS’s junior varsity cheerleading squad as a

freshman during the 2016-2017 school year. Exh. D-11, ¶ 11.

      7.    The coaches for the MAHS cheerleading team – both varsity and

junior varsity – during the 2016-2017 school year were Nicole Luchetta-Rump

(“Luchetta-Rump”) and April Gnall (“Gnall”). Exh. D-11, ¶ 12.

      8.    Luchetta-Rump is a math teacher at MAHS. Exh. D-20 [Luchetta-

Rump Dep. Tr.], 7:17-18.

      9.    Gnall is a third-grade teacher in the District. Exh. D-21, 6:6-7.

      10.   The cheerleading team is active throughout the year, including the

summer. Exh. D-11, ¶ 14; Exh. D-20, 13:18-25; Exh. D-21, 7:17-8:5.

      11.   The cheerleading team has a cheer camp each summer during which

the cheerleaders learn and practice their cheers, routines, and stunts. The team

then practices up to twice per week in the autumn and winter during the school

year. Exh. D-17, 41:10-42:12, 43:25-44:16; Exh. D-20, 14:1-21.

      12.   Each May, the cheerleading team holds tryouts for the following

school year. The tryouts are scored by judges who do not include the team

coaches. Exh. D-17, 35:12-36:7; Exh. D-20, 8:16-9:12.
                                      2
       Case 3:17-cv-01734-JPW Document 40 Filed 12/20/18 Page 3 of 11




      13.   MAHS Cheerleaders are expected to abide by a set of team rules (the

“Cheerleading Rules”). Exh. D-3.

      14.   Cheerleaders who make the team are issued District uniforms and

must wear the uniforms when performing. The uniforms bear the markings of the

District. Exh. D-3; Exh. D-17, 91:4-9

      15.   When Luchetta-Rump and Gnall began coaching the team during the

2015-2016 school year, they adopted the Cheerleading Rules already in place

under the previous coach and made minor changes. Exh. D-20, 16:5-17

      16.   The Cheerleading Rules are explained to team members when they try

out for the team. Exh. D-20, 12:16-13:1.

      17.   B.L. received a copy of the Cheerleading Rules when she joined the

junior varsity cheerleading team. Exh. D-3; Exh. D-11, ¶ 19.

      18.   Prior to the cheerleading tryouts for the 2017-2018 school year, B.L.

and her mother read the Cheerleading Rules and signed a document acknowledging

receipt of the rules. Exh. D-12; Exh. D-18, 12:14-13:3; Exh. D-16 [Betty Lou

Depo. Tr.], 42:9-21.

      19.   The Cheerleading Rules state, inter alia: “Please have respect for your

school, coaches, teachers, other cheerleaders and teams.       Remember, you are

representing your school when at games, fundraisers, and other events. Good

sportsmanship will be enforced, this includes foul language and inappropriate
                                      3
         Case 3:17-cv-01734-JPW Document 40 Filed 12/20/18 Page 4 of 11




gestures.” (hereinafter referred to as the “Respect Rule”) Exh. D-11, ¶ 24; Exh.

D-3.

        20.   The requirements of good sportsmanship are outlined in the

regulations of the Pennsylvania Interscholastic Athletic Association, Inc.

(“PIAA”), the nonprofit organization that establishes policies and adopts

competition rules for its member school districts across the commonwealth. Exh.

D-20, 22:3-22.

        21.   Coach Luchetta-Rump refers to the PIAA regulations, which are

printed in the MAHS Handbook, at times when trying to determine whether certain

behavior constitutes poor sportsmanship. Exh. D-20, 22:17-21.

        22.   The Cheerleading Rules further state, “There will be no toleration of

any negative information regarding cheerleading, cheerleaders, or coaches placed

on the internet.” (hereinafter referred to as the “Negative Information Rule”) Exh.

D-11, ¶ 25; Exh. D-3.

        23.   The Negative Information Rule was revised for the 2016-2017 school

year.    The rule previously required automatic dismissal from the team for a

violation of the rule. Exh. D-20, 16:18-17:19.

        24.   The cheerleading coaches can create rules for the team as they see fit,

without review by any other District employee or the District’s School Board.

Exh. D-20, 19:24-20:3; Exh. D-22, 8:12-9:7.
                                       4
       Case 3:17-cv-01734-JPW Document 40 Filed 12/20/18 Page 5 of 11




      25.   At her deposition, B.L. testified that she believes the Cheerleading

Rules are reasonable, including the Respect Rule and the Negative Information

Rule. Exh. D-17, 51:11-18, 53:20-55:16, 56:20-58:18.

      26.   At her deposition, B.L. testified that she believes use of the word

“fuck” violates the Respect Rule when a cheerleader is representing MAHS. Exh.

D-17, 58:20-59:2.

      27.   B.L. further testified that giving the middle finger is an “inappropriate

gesture” as contemplated in the Respect Rule. Exh. D-17, 58:20-59:2.

      28.   B.L.’s mother believes the School District has the right to teach

students about respect and to impose appropriate rules. Exh. D-16, 37:6-38:10.

      29.   Every year, MAHS distributes to all students – including B.L. – a

Student Handbook that contains rules of conduct. Exh. D-17, 59:4-12.

      30.   The Student Handbook contains a section titled “Personal Conduct,”

which states:

      Participation on an athletic team or cheerleading squad in the
      Mahanoy Area School District is a privilege and the participants must
      earn the right to represent Mahanoy Schools by conducting
      themselves in such a way that the image of the Mahanoy School
      District would not be tarnished in any manner. Any participant whose
      conduct is judged to reflect a discredit upon himself/herself, the team,
      or the Mahanoy Schools, whether or not such activity takes place
      during or outside school hours during the sports season, will be
      subject to disciplinary action as determined by the coach, the athletic
      director and/or the school principal.

                                         5
       Case 3:17-cv-01734-JPW Document 40 Filed 12/20/18 Page 6 of 11




Exh. D-4.

      31.     B.L. testified that she understood when she received the Student

Handbook that she was required to comply with the rules in the Handbook. She

also never objected to the rules in the Handbook. Exh. D-18, 9:23-10:12.

      32.     B.L. never objected to, or filed a complaint, regarding the

Cheerleading Rules. Exh. D-18, 11:18-12:4.

      33.     B.L. participated in cheerleading voluntarily.     Participation in

extracurricular activities is not required to graduate from MAHS. Exh. D-18,

13:12-14:9.

      34.     In May 2017, after having spent the 2016-2017 school year on the

junior varsity squad as a freshman, B.L. attended the tryouts for the 2017-2018

cheerleading team. Because B.L. received a low score on her tryout, she failed to

make the varsity squad, and was assigned to the junior varsity squad again for her

sophomore year. Exh. D-20, 68:2-4.

      35.     B.L. was upset that an incoming freshman made the varsity squad.

Exh. D-20, 69:24-70:6.

      36.     B.L. sent a text message to Coach Luchetta-Rump asking if

cheerleaders were required to spend at least one year on the junior varsity squad.

When the coach informed responded that that was not the case, B.L. responded,

“That’s stupid.” Exh. D-10; Exh. D-20, 70:15-25.
                                       6
         Case 3:17-cv-01734-JPW Document 40 Filed 12/20/18 Page 7 of 11




        37.   On or about May 27, 2017, B.L. posted a “Snap” to the Snapchat

social media application showing her and a friend holding up their middle fingers.

The photo was accompanied by the text: “fuck school fuck softball fuck cheer fuck

everything” superimposed on the photograph. Exh. D-1; Exh. D-11, ¶ 26; Exh. D-

17, 14:21-16:2; Exh. D-25 [Plf. Responses to Interrogs.], Response 1(b).

        38.   B.L. took the photograph, typed in the text, and posted the Snap using

her cellular phone. Exh. D-1; Exh. D-17, 15:24-16:2, 47:3-5; Exh. D-25, Response

1(b).

        39.   The photograph was taken at the Cocoa Hut, a Mahanoy City

convenience store. Exh. D-1; Exh. D-11, ¶ 29; Exh. D-17, 45:20-24, Exh. D-25,

Response 1(b).

        40.   B.L. created and posted the Snap and wrote “fuck cheer” because she

was mad that she had failed to make the varsity cheerleading squad. Exh. D-17,

87:7-19; Exh. D-20, 73:4-13; Exh. D-16, 39:17-40:10.

        41.   B.L. also created and posted a second Snap at or near the same time as

the first Snap.   The second Snap had no photograph, but contained only the

statement, “Love how me and [redacted]1 get told we need a year of jv before we

make varsity but that’s doesn’t matter to anyone else?” Exh. D-2.

1
      The name of the other student referenced by B.L. has been removed due to
privacy concerns.
                                       7
       Case 3:17-cv-01734-JPW Document 40 Filed 12/20/18 Page 8 of 11




      42.     The two Snaps were shared via Snapchat with approximately 250 of

B.L.’s friends, many of whom were District students. Exh. D-11, ¶ 31; Exh. D-25,

Response 2.

      43.     Coach Gnall received a call from her daughter, then a MAHS

cheerleader, who had been informed by another cheerleader that B.L. had posted

inappropriate Snaps. After the phone call, Gnall’s daughter sent Gnall screenshots

of the Snaps. Exh. D-21, 9:18-21.

      44.     Coaches Gnall and Luchetta-Rump jointly decided to suspend B.L.

from the cheerleading team for one year for violating the Cheerleading Rules by

posting the offensive Snaps. Exh. D-20, 51:5-7.

      45.     The cheerleading coaches did not need – and did not receive –

authorization from the principal, school district, or school board to suspend B.L.

from the team. Exh. D-20, 51:8-12; Exh. D-22, 7:16-8:4, 10:1-4.

      46.     B.L.’s discipline did not include any suspension or expulsion from her

regular course of education or from school. Exh. D-22, 29:16-25; Exh. D-25,

Response 4.

      47.     Following the suspension, B.L. was upset for about a week or so.

Exh. D-19 [Lawrence Levy Depo. Tr.], 12:4-24.

      48.     B.L. did not seek medical care or any type of therapy to deal with her

emotions because of her suspension. Exh. D-19, 13:1-12.
                                       8
       Case 3:17-cv-01734-JPW Document 40 Filed 12/20/18 Page 9 of 11




      49.   B.L.’s father, Lawrence Levy addressed B.L.’s suspension with the

School Board at their regular meeting on June 29, 2017. Exh. D-22, 10:17-25.

      50.   There was never a school board vote on whether to uphold B.L.’s

suspension from the cheerleading team. Exh. D-22, 7:26-8:4, 11:1-5, 12:25-13:1.

      51.   The School Board decided that it should not get involved in the

minutiae of extracurricular activities, and that coaches must be permitted to hold

students accountable for their actions. Exh. D-22, 14:5-16.

      52.   B.L.’s suspension from the cheerleading team was intended to last

only for the 2017-2018 school year. She would have been eligible to rejoin the

team for the 2018-2019 school year. Exh. D-20, 38:2-12.

      53.   The incident surrounding B.L.’s posting of the Snaps was only the

second time that Coaches Luchetta-Rump and Gnall had to address a violation of

the Negative Information Rule resulting in a suspension from the team. Exh. D-20,

30:9-20.

      54.   The prior incident occurred during the 2015-2016 school year and led

to the suspension of a cheerleader from the team for the remainder of the

basketball regular season. Exh. D-20, 30:17-31:12.

      55.   Issues concerning negative information communicated electronically

must be addressed for the cheerleading coaches to “avoid chaos” and maintain a

“team-like environment.” Exh. D-20, 29:24-30:8, 31:24-32:20.
                                      9
      Case 3:17-cv-01734-JPW Document 40 Filed 12/20/18 Page 10 of 11




      56.    Squabbling among the teenagers on the MAHS cheerleading team –

including by electronic means – is a fairly typical occurrence. Exh. D-20, 32:21-

22.

      57.    B.L. was disciplined for violating the Respect Provision and the

Negative Information Rule of the Cheerleading Rules, as well as for violating the

PIAA rules, including the Personal Conduct provision of the Student Handbook.

Exhs. D-3, D-4; Exh. D-20, 53:15-55:10.

      58.    The cheerleading coaches would not have suspended B.L. from the

team if her Snaps had not referenced cheerleading. Exh. D-20, 46:17-47:6.

      59.    After B.L. posted the Snaps, several MAHS students – both

cheerleaders and non-cheerleaders – approached Coach Luchetta-Rump to express

their concerns that the Snaps were inappropriate. Exh. D-20, 58:13-59:11.

      60.    Students were visibly upset and voiced their concerns to Luchetta-

Rump repeatedly for several days. Exh. D-20, 60:20-61:20.

      61.    When B.L. returned to the team following the granting of the

preliminary injunction, a majority of cheerleaders on the team were upset that she

had been permitted to return, and at least eight cheerleaders expressed their

disappointment to Coach Luchetta-Rump. Exh. D-20, 62:23-65:6; Exh. D-22,

21:8-26:3.


                                       10
       Case 3:17-cv-01734-JPW Document 40 Filed 12/20/18 Page 11 of 11




      62.    B.L. testified that it is a proper role for school districts to teach

students    that there   are   consequences    for   making   crude     and   profane

communications on social media. Exh. D-18, 30:24-31:8.

      63.    B.L.’s suspension from the cheerleading team did not interfere with

her academic performance. Exh. D-17, 33:7-11; Exh. D-16, 12:24-13:2; Exh. D-

19, 13:13-15:3.

      64.    Other than upsetting B.L., her mother Betty Lou Levy, does not know

any other way that B.L. was affected by the suspension. Exh. D-16, 11:19-13:2.

      65.    The Cheerleading Rules are intended, in part, to teach high school

students to follow rules of society, which teaches team-building skills that students

will take with them after they graduate from high school. Exh. D-20, 41:10-13;

Exh. D-18, 36:11-37:4.

      66.    The Cheerleading Rules and rules for other extracurricular activities

teach students that certain privileges come with greater responsibilities and higher

standards. Exh. D-20, 43:10-44:9.

                                              Respectfully submitted,

Date: December 20, 2018                       /s/ David W. Brown
                                              Michael I. Levin (PA 21232)
                                              David W. Brown (PA 201553)
                                              LEVIN LEGAL GROUP, P.C.
                                              1800 Byberry Road, Suite 1301
                                              Huntingdon Valley, PA 19006
                                              Attorney for Defendant
                                         11
